DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-14 of U.S. Patent No. 11,043,523 (hereinafter “Pat-523”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-523 discloses all the claimed limitations.  See rejections below.
Pat-523 discloses [Re claim 8] an integrated device, the device comprising: a first level comprising a first mono-crystal layer, said first level comprising a plurality of single crystal transistors (see claim 8); an overlaying oxide on top of said first level (see claim 8); a second level comprising a second mono-crystal layer, said second level overlaying said oxide (see claim 8), wherein said second mono-crystal layer comprises a plurality of first image sensors (see claim 8); and a third level overlaying said second level (see claim 8), wherein said third level comprises a plurality of second image sensors (see claim 8), and wherein said second level is bonded to said first level (see claim 8).
Pat-523 discloses [Re claim 9] wherein said second mono-crystal layer is less than 5 microns thick (see claim 9).
Pat-523 discloses [Re claim 10] wherein said first level comprises a plurality of landing pads (see claim 10).
Pat-523 discloses [Re claim 12] wherein said bonded comprises oxide to oxide bonds (see claim 12).
Pat-523 discloses [Re claim 13] wherein said plurality of first image sensors is sensitive to a first set of light wavelengths (see claim 13), wherein said plurality of second image sensors is sensitive to a second set of light wavelengths (see claim 13), and wherein said set of first light wavelengths is different than said set of second light wavelengths (see claim 13).
Pat-523 discloses [Re claim 14] wherein said second level comprises an array of image sensor pixels (see claim 14), wherein said first level comprises a plurality of pixel control circuits (see claim 14), and 39Docket No. MonolithIC3D-CIScon2 wherein each of said image sensor pixels is directly connected to said plurality of pixel control circuits (see claim 14).

Claims 8-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 and 12-14 of U.S. Patent No. 11,133,344 (hereinafter “Pat-344”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-523 discloses all the claimed limitations.  See rejections below.
Pat-344 discloses [Re claim 8] an integrated device, the device comprising: a first level comprising a first mono-crystal layer, said first level comprising a plurality of single crystal transistors (see claim 8); an overlaying oxide on top of said first level (see claim 8); a second level comprising a second mono-crystal layer, said second level overlaying said oxide (see claim 8), wherein said second mono-crystal layer comprises a plurality of first image sensors (see claim 8); and a third level overlaying said second level (see claim 8), wherein said third level comprises a plurality of second image sensors (see claim 8), and wherein said second level is bonded to said first level (see claim 8).
Pat-344 discloses [Re claim 9] wherein said second mono-crystal layer is less than 5 microns thick (see claim 9).
Pat-344 discloses [Re claim 10] wherein said first level comprises a plurality of landing pads (see claim 10).
Pat-344 discloses [Re claim 12] wherein said bonded comprises oxide to oxide bonds (see claim 12).
Pat-344 discloses [Re claim 13] wherein said plurality of first image sensors is sensitive to a first set of light wavelengths (see claim 13), wherein said plurality of second image sensors is sensitive to a second set of light wavelengths (see claim 13), and wherein said set of first light wavelengths is different than said set of second light wavelengths (see claim 13).
Pat-344 discloses [Re claim 14] wherein said second level comprises an array of image sensor pixels (see claim 14), wherein said first level comprises a plurality of pixel control circuits (see claim 14), and 39Docket No. MonolithIC3D-CIScon2 wherein each of said image sensor pixels is directly connected to said plurality of pixel control circuits (see claim 14).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 11 recites further comprising: memory circuits.  
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 1-7 and 15-20 are allowed.
The closest prior art, US Pub. 2005/0029643, discloses an image sensor having a three-layer structure comprising an output layer (transistors), a light-receiving element layer (photodiodes), and a light-introducing layer (microlenses).  However, the prior art differs from the present invention because the prior art fails to disclose a plurality of second image sensors in another level overlaying a level where a plurality of first image sensors is present.
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 recites a second level comprising a second mono-crystal layer, the second level overlaying the oxide, wherein the second mono-crystal layer comprises a plurality of first image sensors; and a third level overlaying the second level, wherein the third level comprises a plurality of second image sensors, wherein the second level is bonded to the first level, wherein the bonded comprises an oxide to oxide bond.
	Claim 15 recites a second level comprising a second mono-crystal layer, the second level overlaying the oxide; a third level overlaying the second level, wherein the third level comprises a third mono-crystal layer comprising a plurality of image sensors, wherein the second level is bonded to the first level, and wherein the bonded comprises oxide to oxide bonds.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-7 and 16-20 variously depend from claim 1 or 15, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        June 1, 2022